A rehearing was granted in this case for the purpose of developing the exact nature of the business of plaintiff, particularly as to the business coming to him unsolicited, which he placed with other agents.
On the first consideration of the case, the court was greatly impressed with the following testimony of the plaintiff:
By Mr. Kohl: *Page 544 
"Q. Your name is William Stredelman, and you are the plaintiff in this action? A. I am.
"Q. Engaged in the insurance business in the City of Cincinnati, First National Bank Bldg.? A. I am.
"Q. And you have been so engaged for many years last past? A. Yes, sir.
"Q. You were so engaged in business on December 1, 1926, were you not? A. I was.
"Q. Now what is the character of business that you are conducting, Mr. Stredelman? A. Principally fire insurance.
"Q. You are an underwriter in the sense that you assume the risk? A. I assume the risk."
This evidence, coupled with the facts that the plaintiff exercises his judgment in the allocation of risks among his several companies, that he pays the occupational fee, that he stands the loss if an assured refuses to pay, that he has an independent organization, office, and employees wholly outside the control of the foreign insurance companies represented by his agency, which expense he pays, is strong proof that he is conducting a business of his own independent of the business of his several principals.
As against this, in the first hearing of the case, it was in evidence that the companies, all of them foreign to the state of Ohio, paid the state tax and also secured the licenses and permits required by plaintiff and his solicitors to do business in the state of Ohio.
On this second hearing it appears that the plaintiff not only represents the foreign companies as above, but that some considerable portion of his business is in placing policies through agents representing *Page 545 
other companies, and that in this business he splits the commission. He testifies: "A. Well, quite frequently customers of mine give me lines which my companies are full on, or they will cover only a certain line and there is a surplus. That surplus I take to my fellow agents and ask them if they can write it, and they specify the company. Of course sometimes it is a risk that my companies will not write; take for instance a rag warehouse. I will take it to my fellow agents; I will say `I have a rag warehouse here for Smith; can you write it in one of your companies; will your company accept it?' If he says `Yes' then I give him the business."
It must always be a question of fact whether the insurance agent or agency is engaged in his own business, or is only in a purely representative capacity engaged in the business of his principal or principals, and a part of the organization of the principal or principals, who pay a tax to the state, exempting the agent or agency as an integral part of such organization.
We hold that the additional evidence presented at the second hearing is in our opinion sufficient, with the evidence above noted, to show conclusively that the plaintiff is engaged in a business of his own within the terms of the ordinance, and that the relation of agency to the foreign companies is merely incidental to that business, and does not define or limit it.
So viewing the matter, we adhere to our original decision, but for the reasons herein set forth.
The injunction will be denied, and the petition dismissed.
Injunction denied and petition dismissed.
CUSHING, P.J., and HAMILTON, J., concur. *Page 546